HEAD, J.
Defendant, being on trial for the offense of carrying concealed weapons, testified as a witness in his own behalf. The State introduced in evidence the record of his prior conviction, and sentence thereon, of the offense of petit larceny, for the purpose solely of affecting his credibility as a witness. It was so expressly limited by the court. There was a general objection by the defendant to its introduction, which was overruled, a,nd defendant excepted. The ruling of the court was proper, under the influence of section 276(5 of the Code of 1886.
The charge requested by the defendant is bad for several reasons. It invades the province of the jury. It was for the jury to determine the weight and value of the impeaching testimony, and whether impeachment of the witness Dickinson was made out or not; and if made out, it was for them to say whether it was sufficient to generate a reasonable doubt of the defendant’s guilt or not. The charge is also abstract, in that it states a casó in which the testimony of the witness supposed to be impeached is not supported by any other evidence. In this case, there was evidence in support of Dickinson, ■
There is no error in the record, and the judgment is affirmed.